DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Preliminary Amendment filed 11/27/2019. 
The status of the Claims is as follows:
Claims 1-10 have been cancelled;
Claim 11-22 are new;
Claims 11-22 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019, 02/12/2021 was filed after the mailing date of the Application on 11/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guiding elements of Claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cere (US 5212933) in view of Rossi (US 20100064906).

Regarding Claim 11 Cere discloses a wrapping machine (Fig. 1) with rotary platform (6) for wrapping products (8) with at least one band (5) of wrapping material, the wrapping machine comprising: 
a base (1, 15); 

a supporting bearing (19) interposed between the base (1, 15) and the rotary platform (6, 24) and distributed around the rotation axis (V);
a guiding upright (2) parallel to the rotation axis (V);
a supporting slide (32), configured for receiving and retaining a reel (4) of the band of wrapping material (5), and movable along the guiding upright (2); (Col 2 lines 50-57) and 
an intermediate disc (22), mounted between the base (1) and the rotary platform (6, 24) and rotatably coupled to the base (1, 15) and to the rotary platform (6) so as to rotate about the rotation axis (V) , 
wherein the supporting bearing (19) is mounted on the intermediate disc (22) and in contact with the base (1, 15) and the rotary platform (6), 
wherein the wrapping machine (Fig 1) comprises a transmission system (12)  that is configured to rotate the rotary platform (6) and the intermediate disc (22) about the rotation axis (V) and comprises a driving device (31) arranged for rotating at least one between said intermediate disc (22) and said rotary platform (6) about the rotation axis (V). (Col 3 lines 22-64)

Where Cere discloses a supporting bearing (19), Cere does not expressly disclose a plurality of supporting rollers interposed between the base and the rotary platform and distributed around the rotation axis; the supporting rollers are mounted on the intermediate disc. 

Rossi teaches a wrapping machine (1) with rotary platform (5) for wrapping products (100) with at least one band (101) of wrapping material, the wrapping machine comprising: 
a base (T, Fig. 4); 


a plurality of supporting rollers (11) interposed between a base (T, Fig. 4) and the rotary platform (5) and distributed around the rotation axis (z); the supporting rollers (11) are mounted on an intermediate disc (21, 22, 23, 24) dividing the weight of the product in a uniform manner, reducing vibrations and noise during operation for the purposes of improving the efficiency and ease of use of the apparatus. (par 17 and 31-39)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the supporting bearing on the intermediate disc of Cere to include a plurality of supporting rollers (11) as taught by Rossi since par 17,  and 31-39 of Rossi suggests that such a modification divides the weight of the product in a uniform manner, reducing vibrations and noise during operation for the purposes of improving the efficiency and ease of use of the apparatus.

Regarding Claim 12 the modified invention of Cere in view of Rossi discloses the invention as described above. Cere further discloses said driving device (31) comprises a coupling system (13, 14, 16, and 17)  for kinetically coupling the rotary platform (6) and the intermediate disc (22) to each other. (Col 4 lines 1-20)

Regarding Claim 13 the modified invention of Cere in view of Rossi discloses the invention as described above. Cere further discloses the coupling system (13, 14, 16, and 17) comprises a gear train (Col 4 lines 1-20) that comprises a central gear (16a) fixed to the rotary platform (6) coaxially to the rotation axis (V), a ring gear (18) obtained on the intermediate disc (22) coaxially 

Regarding Claim 14 the modified invention of Cere in view of Rossi discloses the invention as described above. Cere further discloses the transmission system (12) comprises a driving device (31) for rotating the rotary platform (6) about the rotation axis (V), wherein the rotation motion of the rotary platform (6) about the rotation axis (V) is transmitted to the intermediate disc (22) by friction through the supporting bearing (19). 

Where Cere discloses a supporting bearing (19), Cere does not expressly disclose a plurality of supporting rollers interposed between the base and the rotary platform and distributed around the rotation axis; the supporting rollers are mounted on the intermediate disc. 

Rossi teaches a wrapping machine (1) with rotary platform (5) for wrapping products (100) with at least one band (101) of wrapping material, the wrapping machine comprising: 
a base (T, Fig. 4); 
a rotary platform (5), which defines a supporting plane for at least one product (8) (Fig. 7) and is mounted on the base (T, Fig. 4) so as to rotate about a rotation axis (z) perpendicular to the supporting plane; 

a plurality of supporting rollers (11) interposed between a base (T, Fig. 4) and the rotary platform (5) and distributed around the rotation axis (z); the supporting rollers (11) are mounted on an intermediate disc (21, 22, 23, 24) dividing the weight of the product in a uniform manner, reducing vibrations and noise during operation for the purposes of improving the efficiency and ease of use of the apparatus. (par 17 and 31-39)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the supporting bearing on the intermediate disc of Cere to include a plurality of supporting rollers (11) as taught by Rossi since par 17,  and 31-39 of Rossi suggests that such a modification divides the weight of the product in a uniform manner, reducing vibrations and noise during operation for the purposes of improving the efficiency and ease of use of the apparatus.

Regarding Claim 15 the modified invention of Cere in view of Rossi discloses the invention as described above. Cere further discloses the transmission system (12) further comprises guiding elements (14, 11a) for guiding the intermediate disc (22) in its rotation motion about the rotation axis (V). (Col 4 lines 1-20)

Regarding Claim 16 the modified invention of Cere in view of Rossi discloses the invention as described above. Cere further discloses the intermediate disc (22) has an annular shape coaxial to the rotation axis (V). (Fig. 2)

Regarding Claim 17 the modified invention of Cere in view of Rossi discloses the invention as described above. Cere further discloses the base (1, 15) comprises a first plate (15) and a second plate (1a), connected to each other, and the rotary platform (6) is overlapped to the first plate (15).

Regarding Claim 18 the modified invention of Cere in view of Rossi discloses the invention as described above. 
Where Cere discloses a supporting bearing (19), Cere does not expressly disclose a plurality of supporting rollers interposed between the base and the rotary platform and distributed around the 

Rossi teaches a wrapping machine (1) with rotary platform (5) for wrapping products (100) with at least one band (101) of wrapping material, the wrapping machine comprising: 
a base (T, Fig. 4); 
a rotary platform (5), which defines a supporting plane for at least one product (8) (Fig. 7) and is mounted on the base (T, Fig. 4) so as to rotate about a rotation axis (z) perpendicular to the supporting plane; 

a plurality of supporting rollers (11) interposed between a base (T, Fig. 4) and the rotary platform (5) and distributed around the rotation axis (z); the supporting rollers (11) are mounted on an intermediate disc (21, 22, 23, 24) where each supporting roller (11) has a diameter equal to a distance between the base (T, Fig. 4) and the rotary platform (5) (par 38) dividing the weight of the product in a uniform manner, reducing vibrations and noise during operation for the purposes of improving the efficiency and ease of use of the apparatus. (par 17 and 31-39)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the supporting bearing on the intermediate disc of Cere to include a plurality of supporting rollers (11) as taught by Rossi since par 17,  and 31-39 of Rossi suggests that such a modification divides the weight of the product in a uniform manner, reducing vibrations and noise during operation for the purposes of improving the efficiency and ease of use of the apparatus.


Claim 19 the modified invention of Cere in view of Rossi discloses the invention as described above. 

Where Cere discloses a supporting bearing (19), Cere does not expressly disclose a plurality of supporting rollers interposed between the base and the rotary platform and distributed around the rotation axis; the supporting rollers are mounted on the intermediate disc; where the supporting rollers are distributed according to and along at least two circumferences concentric to the rotation axis.

Rossi teaches a wrapping machine (1) with rotary platform (5) for wrapping products (100) with at least one band (101) of wrapping material, the wrapping machine comprising: 
a base (T, Fig. 4); 
a rotary platform (5), which defines a supporting plane for at least one product (8) (Fig. 7) and is mounted on the base (T, Fig. 4) so as to rotate about a rotation axis (z) perpendicular to the supporting plane; 

a plurality of supporting rollers (11) interposed between a base (T, Fig. 4) and the rotary platform (5) and distributed around the rotation axis (z); the supporting rollers (11) are mounted on an intermediate disc (21, 22, 23, 24) where the supporting rollers are distributed according to and along at least two circumferences concentric to the rotation axis (par 38; Fig. 2) dividing the weight of the product in a uniform manner, reducing vibrations and noise during operation for the purposes of improving the efficiency and ease of use of the apparatus. (par 17 and 31-39)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the supporting bearing on the intermediate disc of Cere to include a plurality of supporting rollers (11) as taught by Rossi since par 17,  and 31-39 of Rossi suggests 
 
Regarding Claim 20 the modified invention of Cere in view of Rossi discloses the invention as described above. 

Where Cere discloses a supporting bearing (19), Cere does not expressly disclose a plurality of supporting rollers interposed between the base and the rotary platform and distributed around the rotation axis; the supporting rollers are mounted on the intermediate disc; 

Rossi teaches a wrapping machine (1) with rotary platform (5) for wrapping products (100) with at least one band (101) of wrapping material, the wrapping machine comprising: 
a base (T, Fig. 4); 
a rotary platform (5), which defines a supporting plane for at least one product (8) (Fig. 7) and is mounted on the base (T, Fig. 4) so as to rotate about a rotation axis (z) perpendicular to the supporting plane; 

a plurality of supporting rollers (11) interposed between a base (T, Fig. 4) and the rotary platform (5) and distributed around the rotation axis (z); the supporting rollers (11) are mounted on an intermediate disc (21, 22, 23, 24) where the supporting rollers are distributed according to and along at least two circumferences concentric to the rotation axis (par 38; Fig. 2) dividing the weight of the product in a uniform manner, reducing vibrations and noise during operation for the purposes of improving the efficiency and ease of use of the apparatus. (par 17 and 31-39)



However Cere in view of Rossi does not expressly teach the supporting rollers arranged along a circumference are staggered with respect to the supporting rollers arranged in an adjacent circumference.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the arrangement of the supporting rollers taught by Cere in view of Rossi to have a staggered arrangement along a circumference since it has been held that rearranging parts of an invention involves only routine skill in the art. Please note that in the instant application, page 3, applicant has not disclosed any criticality for the claimed limitations. MPEP 2144.04 (VI)(C)

Regarding Claim 21 the modified invention of Cere in view of Rossi discloses the invention as described above. Cere further discloses the first plate (15) is circular.

Regarding Claim 22 the modified invention of Cere in view of Rossi discloses the invention as described above. Cere further discloses the second plate (1a) is rectangular.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BALLETTI US 20180079602: Fig. 7
Hendren US 20130300047  Fig. 2
LUO US 20160137322 Fig. 11
CASADEI US 20140353896 Fig. 3	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731